 1
 2   WO
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Margaret Rapp,                                     No. CV-18-03460-PHX-DJH
10                  Plaintiff,                          ORDER
11   v.
12   Costco Wholesale Corporation, et al.,
13                  Defendants.
14
15          Before the Court is a Joint Motion for Order Allowing Plaintiff to File a Second
16   Amended Complaint (Doc. 45) so Plaintiff may amend the caption to recognize that
17   Defendant Pro-Tec Refrigeration, Inc. has changed its name to Prodan Investments, Inc.
18   In the Motion, the parties also state that,
19          they believe “Prodan Investments, Inc. formerly known as Pro-Tec
            Refrigeration, Inc.” is and was an Arizona corporation with its principal place
20          of business in Arizona. Therefore, after the various defendants answer
21          Plaintiff’s second amended complaint, this case will likely need to be
            remanded to Arizona state court due to a lack of complete diversity.
22
     (Doc. 45 at 2). The Court declines to rule on the parties’ Joint Motion for Order Allowing
23
     Plaintiff to File a Second Amended Complaint because it finds that it no longer has
24
     jurisdiction over this action.
25
                                         DISCUSSION
26
            Defendants removed this case on October 24, 2018 (Doc. 1) on the basis of diversity
27
     jurisdiction. (Doc. 1 ¶ 14). At the time of removal, the Complaint identified all named
28
     parties as citizens of different states. (See Doc. 1-3 ¶¶ 1, 3). On July 29, 2019, Plaintiff
 1   amended her Complaint to add Pro-Tec Refrigeration, LLC as a Defendant, and alleged
 2   that Pro-Tec Refrigeration, LLC was a Delaware corporation. (Doc. 30 ¶¶ 5, 6). Now, in
 3   requesting leave to amend the First Amended Complaint to make a name change to Pro-
 4   Tec Refrigeration, LLC, the parties state that they “believe Defendant Prodan Investments,
 5   Inc. formerly known as Pro-Tec Refrigeration, Inc., is and was an Arizona corporation with
 6   its principal place of business in Arizona.” (Doc. 45 at 2; see also Proposed Second
 7   Amended Complaint at Doc. 45-1 ¶¶ 5, 7).           A search of the Arizona Corporation
 8   Commission website confirms the parties’ belief and shows that Prodan Investments, Inc.,
 9   formerly known as Pro-Tec Refrigeration, Inc., is domiciled in Arizona. Although the
10   parties recognize the amendment to the citizenship of this Defendant will result in a “lack
11   of complete diversity” between the parties, they suggest that the Court should wait for the
12   “various defendants” to answer before remanding the matter to Arizona state court. They
13   do not explain, however, how subsequent answers will cure the present lack of complete
14   diversity.
15          “If at any time before final judgment it appears that the district court lacks subject
16   matter jurisdiction, the case shall be remanded.” 28 U.S.C. § 1447(c) (emphasis added);
17   see also Fed. R. Civ. P. 12(h)(3) (“If the court determines at any time that it lacks subject
18   matter jurisdiction, the court must dismiss the action.”).        In light of the parties’
19   representations in the pending Motion, the Court cannot continue to exercise jurisdiction
20   over this matter. Accordingly,
21          IT IS ORDERED directing the Clerk of Court to take all necessary steps to
22   REMAND this action to the Maricopa County Superior Court in and for the State of
23   Arizona.
24   ///
25   ///
26   ///
27   ///
28   ///


                                                 -2-
 1          IT IS FURTHER ORDERED that the Joint Motion for Order Allowing Plaintiff
 2   to File a Second Amended Complaint (Doc. 45) is TERMINATED for lack of jurisdiction
 3   to resolve.
 4          Dated this 24th day of October, 2019.
 5
 6
 7                                              Honorable Diane J. Humetewa
 8                                              United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                               -3-
